DETAILED ACTION

EXAMINER’S REMARKS
Applicant filed a correction to the Application Data Sheet on May 1, 2020 indicating that the present application is a CIP to copending application No. 15/676,977.  As such, any claims that were fully supported by the disclosure of the provisional of the copending ‘977 application at the time of filing of the copending ‘977 application will receive the priority date of the filing date of the provisional of the ‘977 application of August 14, 2016.  Any claims of the present application that were only supported in the present application and not disclosed in the copending ‘977 application will receive the priority date of the filing date of the present application of February 6, 2020.
Examiner notes that applicant filed for an extension of 1 month on February 22, 2022.  Extensions of time under the provisions of 37 CFR 1.136(a) are permitted but filing a petition for an extension of time will result in the application results in the application being taken out of the accelerated examination program (MPEP § 708.02(a).II.).  Since applicant filed for and paid for an extension, the instant application has been taken out of the accelerated examination program.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189, Gordon et al. US 6,440,256, and Capitani US 2014/0083873 (cited on Information Disclosure Statement filed February 6, 2020).
Regarding Claim 16, Fahmi et al. discloses a method of manufacturing a compostable (recyclable) foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material is compostable and consists of plant fibers (each component is formed of appropriate plant based fiber).  The container body has an open end (open top end closed by container top lid 12) and a closed end (container bottom 14).  A cover (container top lid 12) is formed from a cover material wherein the cover material is compostable and consists of plant fibers (each component is formed of appropriate plant based fiber).  A foodstuff (coffee 24) is placed inside the foodstuff container (coffee pod system 10) and the container body (container bottom 14 and container sidewall 16) is coupled to the cover (container top lid 12) (‘996, FIGS. 1 and 4) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. is silent regarding coupling a filter to at least one container body wherein the filter has a conical shape including a wide end and a narrow end and defines a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a narrow end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the narrow end (apex 28) is proximate the closed end (bottom wall 12b) of the container body (base 12) wherein a foodstuff (extract 38) is placed inside the volume of the filter (filter element 12) (‘189, FIG. 1).

    PNG
    media_image1.png
    678
    505
    media_image1.png
    Greyscale

Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a narrow end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the narrow end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a narrow end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 16, Fahmi et al. modified with Sylvan et al. and Gordon et al. is silent regarding both the body material and the cover material consisting of wood pulp.
Capitani discloses a method of making a recyclable foodstuff container comprising forming a container body (body 12) from a container body material and forming a cover (cover 16) from a cover body material  wherein the body material and the cover material each consists of wood pulp (‘873, Paragraphs [0016]-[0017] and [0019]).
Both Fahmi et al. and Capitani are directed towards the same field of endeavor of recyclable beverage capsules (‘996, Paragraph [0008]) (‘873, Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fahmi et al. and construct the container body and the cover entirely out of wood pulp as taught by Capitani since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Capitani teaches that it was known in the coffee capsule art to construct the coffee capsule out of wood or cellulose pulp.
Further regarding Claim 16, the limitations “wherein a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed wood pulp material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover.
Regarding Claim 22, Fahmi et al. discloses a method of manufacturing a foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material consists of a plurality of plant fibers (each component is formed of appropriate plant based fiber) (996, Paragraph [0006]).  It is noted that “a plurality of fibers” does not necessarily require the fibers to be different from one another.  Fahmi et al. teaches using a plant fibers (plural) (‘996, Paragraph [0006]), which reads on the claimed body material consisting of a plurality of fibers.  The container body has an open end (open top end closed by container top lid 12) and a closed end (container bottom 14).  A cover (container top lid 12) is formed from a cover material wherein the cover material consists of plant fibers (each component is formed of appropriate plant based fiber).  It is noted that “a plurality of fibers” does not necessarily require the fibers to be different from one another.  Fahmi et al. teaches using a plant fibers (plural) (‘996, Paragraph [0006]) and all of the components being made from biodegradable material (‘996, Paragraph [0015]), which reads on the claimed cover material consisting of a plurality of fibers.  A foodstuff (coffee 24) is placed inside the foodstuff container (coffee pod system 10) and the container body (container bottom 14 and container sidewall 16) is coupled to the cover (container top lid 12) (‘996, FIGS. 1 and 4) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. is silent regarding coupling a compostable filter to at least the container body wherein the filter has a conical shape including a wide end and a closed end and defines a volume in which the wide end of the filter is coupled to the open end of the container body and the closed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a closed end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the pointed end (apex 28) is proximate the closed end (bottom wall 12b) of the container body (base 12) wherein a foodstuff (extract 38) is placed inside the volume of the filter (filter element 12) (‘189, FIG. 1).
Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a closed end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the closed end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  Fahmi et al. teaches making each component of the foodstuff container out of a biodegradable material (‘996, Paragraph [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a closed end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the closed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 22, Fahmi et al. modified with Sylvan et al. and Gordon et al. is silent regarding both the body material and the cover material consisting of wood pulp.
Capitani discloses a method of making a recyclable foodstuff container comprising forming a container body (body 12) from a container body material and forming a cover (cover 16) from a cover body material  wherein the body material and the cover material each consists of wood pulp (‘873, Paragraphs [0016]-[0017] and [0019]).
Both Fahmi et al. and Capitani are directed towards the same field of endeavor of recyclable beverage capsules (‘996, Paragraph [0008]) (‘873, Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fahmi et al. and construct the container body and the cover entirely out of wood pulp as taught by Capitani since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Capitani teaches that it was known in the coffee capsule art to construct the coffee capsule out of wood or cellulose pulp.
Further regarding Claim 22, the limitations “such that a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the foodstuff container when the container body is coupled to the cover” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed wood pulp material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover.
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189, Gordon et al. US 6,440,256, and Capitani US 2014/0083873 (cited on Information Disclosure Statement filed February 6, 2020) as applied to claim 16 above in further view of Empl et al. US 2017/0121101.
Regarding Claim 41, Fahmi et al. discloses the body material having an orifice (dimension F) and the cover material having an orifice (dimension E) (‘996, Paragraph [0014]) and therefore is silent regarding the structure of the body material and the structure of the cover material when coupled providing a hermetic seal for the foodstuff inside the compostable foodstuff container.
Empl et al. discloses a hermetically sealed foodstuff container (‘101, Paragraph [0009]) made of paper fibers (‘101, Paragraph [0011]).
Both Fahmi et al. and Empl et al. are directed towards the same field of endeavor of foodstuff containers used a beverage making machine wherein the foodstuff container is made of paper fibers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and construct the foodstuff container to be hermetically sealed as taught by Empl et al. in order to maintain the freshness of the contents of the foodstuff container prior to use.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Gualandi et al. WO 2016/079701 in view of Capitani US 2014/0083873 (cited on Information Disclosure Statement filed February 6, 2020).
Regarding Claim 46, Gualandi et al. discloses a method of manufacturing a foodstuff container (beverage capsule) (‘701, Page 3, lines 15-18).  The method consists of forming a container body (main body 20) from a body material (cellulose pulp) (‘701, Page 3, lines 15-18) (‘701, Page 4, lines 3-7).  The body material consists essentially of at plant fibers (cellulose pulp) and a binding material (starch) (‘701, Page 4, lines 3-7) (‘701, Page 9, lines 2-10) (‘701 Page 24, lines 9-11).  A cover (closing member 30) is formed from a cover material (‘701, Page 6, lines 17-23) (‘701, Page 12, lines 15-24).  The cover material consists essentially of plant fibers (cellulose pulp) and a binding material (starch) (‘701, Page 4, lines 3-7) (‘701, Page 9, lines 2-10) (‘701, Page 19, lines 9-16) (‘701, Page 24, lines 9-11).  A filter (anti-particulate filter 25) is coupled to at least the container body (main body 20) (‘701, Page 15, lines 23-29).  A foodstuff (product P) is placed inside the container body (‘701, FIG. 1) (‘701, Page 15, lines 23-29) wherein the filter (anti-particulate filter 25) is coupled to the container body between the foodstuff and at least a portion of the container body (main body 20) (‘701, FIG. 1).  The cover is coupled to the container body (main body 20) to form the foodstuff container (‘701, FIG. 1).
Further regarding Claim 46, Fahmi et al. modified with Sylvan et al. and Gordon et al. is silent regarding both the body material and the cover material consisting essentially of wood pulp.
Capitani discloses a method of making a recyclable foodstuff container comprising forming a container body (body 12) from a container body material and forming a cover (cover 16) from a cover body material  wherein the body material and the cover material each consists of wood pulp (‘873, Paragraphs [0016]-[0017] and [0019]).
Both Fahmi et al. and Capitani are directed towards the same field of endeavor of recyclable beverage capsules (‘996, Paragraph [0008]) (‘873, Paragraph [0017]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Fahmi et al. and construct the container body and the cover entirely out of wood pulp as taught by Capitani since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Capitani teaches that it was known in the coffee capsule art to construct the coffee capsule out of wood or cellulose pulp.
Further regarding Claim 46, the limitations “such that a structure of the body material and a structure of the cover material provide a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the foodstuff container by the container body, the cover, and the coupling of the cover to the container body” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed wood pulp material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the body material and the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container when the container body is coupled to the cover.

Response to Arguments
Examiner notes that the previous Claim Objections have been withdrawn in view of the amendments.
Applicant’s arguments with respect to Claims 16, 22, 41, and 46 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The current rejection relies on Capitani to teach the limitations regarding the container body and the cover both being made entirely out of wood pulp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asayama et al. US 2002/0012759 discloses a food container (‘759, Paragraph [0022]) made from wood pulp (‘759, Paragraphs [0048]-[0049]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792